Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-5-19, 4-23-20, and 9-30-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20-26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016) in view of CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016).

Regarding Claims 1.-19. (Canceled) 

Regarding Claim 20. 
A method comprising: 
transmitting, from a base station to a first user equipment (UE) device, a recommended bit rate, the recommended bit rate to be used for a Voice over Internet Protocol (VoIP) call with a second UE device {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 & page 3, note 2 for step 3 section; and Conclusion: page 3, lines 1-3 wherein this paper mainly discuss possible codec adaptation solution for VoLTE/video}; 
negotiating, between the first UE device and the second UE device, a rate to be used for the VoIP call based on the recommended bit rate {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 4-Fig.1 & page 3, note 3 for step 4 section}; and 
Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016) does not explicitly disclose transmitting, from the first UE device to the base station, a message to check if a bit rate based on the negotiation can be provided by the base statin the bit rate different from the recommended bit rate. 
 CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016) discloses transmitting, from the first UE device to the base station, a message to check if a bit rate based on the negotiation can be provided by the base station the bit rate different from the recommended bit rate {CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.2-Solution: step 4-Fig.2 wherein UE transmits Bit Rate Adaptation Response to eNB, see also step 4’s description on page 5}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply CMCC’s teaching to Huawei’s system with the motivation being to provide “more accuracy and feasible codec adaptation mechanism” when network congestion occurs to down-side tuning or when network condition turns better to up-side tuning is needed to provide “better user experience”{CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.1 Problem review}. 

Regarding Claim 21. The method of claim 20, wherein the VoIP call is a Voice over LTE (VoLTE) call {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): Conclusion, lines 1-2}. 

Regarding Claim 22. The method of claim 20, wherein the recommended bit rate comprises a bit rate supported by the base station {Huawei (3GPP TSG-RAN WG2 

Regarding Claim 23. The method of claim 22, wherein the bit recommended rate is a maximum bit rate allowable by the base station {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 & page 3, note 2 for step 3 section, e.g. 75kbps or 100kbps with respect to the indicated RAN based adaptation indicates 100kbps should be used and if the PLR-triggered adaptation indicates that 75kbps should be used then the MTSI client uses no higher than 75kbps}. 

Regarding Claim 24. The method of claim 20, wherein the recommended bit rate comprises a recommendation for a higher rate  {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 & page 3, note 2 for step 3 section, e.g. recommended bit rate could be adjusted higher than 75kbps as indicated}. 

Regarding Claim 25. The method of claim 20, wherein the recommended bit rate comprises a recommendation for a lower rate {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 & page 3, note 2 for step 3 section, e.g. recommended bit rate could be adjusted to be lower than the indicated bit rate 100kbps, emphasis added}. 



Regarding Claim 28. 
A base station comprising: 
a transmitter configured to transmit to a first user equipment (UE) device a recommended bit rate, the recommended bit rate to be used for a Voice over Internet Protocol (VoIP) call with a second UE device {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 wherein a Base Station transmits  RRC signaling: Codec Adaptation Command to UE & page 3, note 2 for step 3 section,  although no transmitter discloses in this reference but the Base Station eNB is inherently comprised a transmitter for transmitting RRC signaling-Codec Adaptation Command to the UE, emphasis added }; and 
a receiver configured to receive, from the first UE device, a message to check if a bit rate based on the negotiation can be provided by the base station the bit rate different from the recommended bit rate and based on a rate to be used for the VoIP call, the rate negotiated between the first UE device and the second UE device based on the recommended bit rate {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 5-Fig.1 wherein the Base Station eNB receives the codec information reported from the UE & page 3, note 3 for step 5 section although no receiver discloses in this reference but Base Station is inherently comprised a receiver for receiving the codec information reported from the UE, emphasis added}.
Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016) does not explicitly disclose the base station receiving, from the first UE device, a message to check if a bit rate based on the negotiation can be provided by the base station the bit rate different from the recommended bit rate and based on a rate to be used for the VoIP call, the rate negotiated between the first UE device and the second UE device based on the recommended bit rate. 
	However, in the same field of endeavor, CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016) discloses the base station receiving, from the first UE device, a message to check if a bit rate based on the negotiation can be provided by the base station the bit rate different from the recommended bit rate and based on a rate to be used for the VoIP call, the rate negotiated between the first UE device and the second UE device based on the recommended bit rate {CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.2-Solution: step 4-Fig.2 wherein eNB receives Bit Rate Adaptation Response from UE, see also step 4’s description on page 5}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply CMCC’s teaching to Huawei’s system with the motivation being to provide “more accuracy and feasible codec adaptation mechanism” when network congestion occurs to down-side tuning or when network condition turns better to up-side tuning is needed to provide “better user experience”{CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.1 Problem review} 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as unpatenable over Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016) in view of CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016) and Giaretta (US 2011/0141890 A1).
Regarding Claim 26. 102/103
As 102 rejection
A first user equipment (UE) comprising: 
a receiver configured to receive from a base station a recommended bit rate, the recommended bit rate to be used for a Voice over Internet Protocol (VoIP) call with a second UE device {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 3-Fig.1 wherein UE receives RRC signaling: Codec Adaptation Command from eNB & page 3, note 2 for step 3 section, although no receiver discloses in this reference but UE is inherently comprised a receiver for receiving RRC signaling from the Base Station eNB, emphasis added}; 
a controller configured to negotiate, based on the recommended bit rate, with the second UE device a rate to be used for the VoIP call {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 4-Fig.1 wherein UE sends RTP payload CMR field or RTCP message request codec adaptation to its peer & page 3, note 3 for step 4 section, although no controller discloses in UE but UE is inherently comprised a controller for performing the rate negotiation with its peer}; and 
a transmitter configured to transmit to the base station {Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016): step 5-Fig.1 wherein UE reports the codec information of UE to the eNB & page 3, note 3 for step 5 section, although no transmitter discloses in this reference but UE is inherently comprised a transmitter for reporting the codec information to the eNB, emphasis added} a message to check if a bit rate based on the negotiation can be provided by the base statin the bit rate different from the recommended bit rate. 
-Huawei (3GPP TSG-RAN WG2 Meeting #93bis, R2-162647, April 11-15, 2016) does not explicitly disclose the first UE device transmitting to the base station, a message to check if a bit rate based on the negotiation can be provided by the base statin the bit rate different from the recommended bit rate. 
	However, in the same field of endeavor, CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016) discloses the first UE device transmitting to the base station, a message to check if a bit rate based on the negotiation can be provided by the base statin the bit rate different from the recommended bit rate {CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.2-Solution: step 4-Fig.2 wherein UE transmits Bit Rate Adaptation Response to eNB, see also step 4’s description on page 5}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply CMCC’s teaching to Huawei’s system with the motivation being to provide “more accuracy and feasible codec adaptation mechanism” when network congestion occurs to down-side tuning or when network condition turns better to up-side tuning is needed to provide “better user experience”{CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.1 Problem review}. 
	-Huawei-CMCC does not explicitly disclose a controller for performing the rate negotiation with the second UE device, even though the Huawei disclose the UE performing the rate negotiation with the second UE device (see Fig.1)
	However, in the same field of endeavor, Giaretta (US 2011/0141890 A1) discloses UE comprising a processor 230-Fig.2 & 326-Fig.3 for establishing a codec rate for the real time LTE communication session {Giaretta: 1016-Fig.10, ¶0069 wherein the user equipment re-establishing a bit rate at or less than Acceptable Suggested Bit Rate from eNB for the multimedia communication session, emphasis added, see also ¶0093-¶0098}. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Giaretta’s teaching to Huawei-CMCC’s system with the motivation being to “select a code for data stream for modulation symbols”{Giaretta: ¶0031} to “control media rates and codec parameters selected during multimedia session establishment {Giaretta: ¶0003}.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karimil (US 10,015,207 B2) in view of CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016).

Regarding Claim 27.
Karimil (US 10,015,207 B2) discloses an apparatus for a first user equipment (UE) comprising: 
a memory {Karimil: memory 204-Fig.2}; and 

receiving, from a base station {Karimil: 104-Fig.3 & step 504-Fig.5, col.11, line 62-col.12, line 7}, a recommended bit rate, the recommended bit rate to be used for a Voice over Internet Protocol (VoIP) call with a second UE device {Karimil: steps 508 & 510 in Fig.5 and col.12, lines 17-57}; 
negotiating, based on the recommended bit rate, with the second UE device a rate to be used for the VoIP call {Karimil: steps 508 & 510 in Fig.5 and col.12, lines 17-57}; and 
Karimil does not explicitly disclose the first user equipment transmitting to the base station a message to check if a bit rate determined at the negotiating can be provided by the base station the bit rate different from the recommended bit rate.  
	However, in the same field of endeavor, CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016) discloses the first user equipment transmitting to the base station a message to check if a bit rate determined at the negotiating can be provided by the base station the bit rate different from the recommended bit rate {CMCC (3GPP TSG-RAN WG2 Meeting #94, R2-164317, May 23-27, 2016): Section 3: RAN-based codec adaptation at on-going session, 3.2-Solution: step 4-Fig.2 wherein UE transmits Bit Rate Adaptation Response to eNB, see also step 4’s description on page 5}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply CMCC’s teaching to Karimil’s system with the motivation being to provide “more accuracy and feasible . 

Response to Arguments







Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464